DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final office action is in response to the amendment filed on 12/17/2021. Claims 1-20 are pending. Claims 1-3, 5, 6, 10-12, 14-15, 17, and 19-20 are currently amended. Claims 1, 10, and 17 are independent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lidstrom in view of Xu et al. (US 2016/0337923 A1, hereinafter Xu).
Regarding claim 17, Lidstrom teaches a communication network backend server, comprising: a processor; a memory;
a telemetry data module including computer code executed by the processor to maintain a telemetry database and to receive telemetry data from a plurality of endpoint devices communicatively coupled to the communication network backend server via a communication network, the telemetry data including data descriptive of the use characteristics of each of the plurality of endpoint devices, [Figure 2, 200 along with associated description, shows collecting service usage and behavior of user devices; Par.[0018]-[0019]; Figure 4 service usage analyzer and data storage for telemetry database];

detect the connection of each of a plurality of endpoint devices to a communication network via a first access point of a plurality of access points; and determine if a communication channel among a plurality of communication channels is available on the communication network for each of the endpoint devices based on a tier assigned to each of the endpoint devices, [Par.[0010]-[0014]] show setting up a media session for each user based on a service level as derived from their subscription profiles; ; see also Par.[0035] for tier assigned to the user when the connection is detected; Figures 1 or 3 shows a GGSN (~access point) that the user connects to the communication network];
a machine learning module including computer code executed by the processor to: receive the telemetry data, [Figure 2, 200 along with associated description, shows collecting service usage and behavior of user devices; Par.[0018]-[0019]]; and execute a machine learning algorithm using the telemetry data to generate a network prediction model, [Figure 2, 202, 204 along with associated description and Par.[0018]-[0019]: ‘The user is then estimated with respect to his/her service usage based on the extracted usage pattern features, by applying a machine learning algorithm on data of the extracted usage pattern features’; see Figure 4 for ML algorithm in the Service Usage Analyzer];
an access point management module including computer code executed by the processor to:
receive metadata from a first endpoint device among the plurality of endpoint devices, the metadata comprising use characteristics of the first endpoint device among the plurality of 
Lidstrom does not explicitly teach (to) pass the metadata through an access point prediction module including computer code executed by the processor to develop an access point prediction; and
reallocate the first endpoint device to a second access point among the plurality of access points based on the prediction from the access point prediction module;
Xu, in an analogous art, teaches pass the metadata through an access point prediction module including computer code executed by the processor to develop an access point prediction, [Figure 1 TITO engine receives traffic characteristics and channel utilization which reflects traffic load for particular access points (APs) in a plurality of APs]; and
reallocate the first endpoint device to a second access point among the plurality of access points based on the prediction from the access point prediction module, [Par.[0031] describes dissociating a mobile device from a first wireless AP and associating to a second wireless AP because of traffic load calculation and device bandwidth/service];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lidstrom to include instructions to change the GGSN when adapting to new service level. The motivation/suggestion would have been to balance loads on a plurality of access points after monitoring channel utilization and traffic loads on a plurality of access points to provide a predicted bandwidth service to the mobile device, [Xu: Abstract, Par.[0031]]. 
Regarding claim 18, the combined teachings of Lidstrom and Xu disclose the communication network backend server of claim 17, and Xu teaches further comprising an 
Regarding claim 19, the combined teachings of Lidstrom and Xu disclose the communication network backend server of claim 17, and Lidstrom teaches wherein telemetry data comprises data descriptive of a communication channel each of the plurality of endpoint devices are communicatively coupled to as reported in the received telemetry data,  [Figure 2, 200 along with associated description, shows collecting service usage and behavior of user devices; Par.[0018]-[0019]; See Par.[0068] for increased usage of services by the users; current communication channel is interpreted as whatever channel used by the user device at the time of collection]. 
Regarding claim 20, the combined teachings of Lidstrom and Xu disclose the communication network backend server of claim 17, and Lidstrom teaches wherein the telemetry data descriptive of the use characteristics of the endpoint devices comprises data descriptive of which applications are being executed by the first endpoint device of the plurality of endpoint devices, [Par.[0018] among others describes collecting information on service (application) usage by the user].
Claim 10 is an obvious variant of claim 17 and is rejected as above.
Regarding claim 11, Lidstrom and Xu teach the method of claim 10, and Lidstrom teaches wherein the reallocation module comprises an access point management module to: receive the predicted network resource use that comprises a description of a predicted use of a plurality of access points associated with the communication network, [Par.[0009] describes a 
Regarding claim 13, Lidstrom and Xu teach the method of claim 1, and Lidstrom teaches wherein the predicted network resource use comprises data descriptive of time of day, operating hours of each of the endpoint devices, and historic data of the execution of applications on each of the endpoint devices, [Par.[0007] describes time of day consideration in service offerings; Par.[0036] describes history of service usage for the user and behavior of the user; Par.[0041] describes ‘the number of times a specific service has been consumed, or the amount of communicated data, or the connection duration, or the number of times other services have been invoked by the user, or a combination of any number of such thresholds, etc.’; behavior monitor in Figure 3 such as determining when the devices are used (operating hours), see also Par.[0068]-[0074]].
Claim 15 corresponds to claim 19 and is rejected as above.
Regarding claim 16, Lidstrom and Xu teach the information handling system of claim 10, and Lidstrom teaches wherein the telemetry data descriptive of the use characteristics of the endpoint devices comprises data descriptive of historic communication network traffic passed from a first of the plurality of endpoint devices over the communication network, [Par.[0036] describes history of service usage for the user and behavior of the user; Par.[0041] describes ‘the number of times a specific service has been consumed, or the amount of communicated data, or .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lidstrom and Xu in view of Putterman et al. (US 2015/0200978 A1, hereinafter Putterman).
Regarding claim 14, Lidstrom and Xu teach the method of claim 10, Lidstrom teaches wherein the telemetry data descriptive of the use characteristics of the endpoint devices comprises service usage and reallocating endpoint devices based on an increase of data traffic during a service, [See Par.[0068]-[0073] for service related usage including increased use of service that triggers reallocation; Lidstrom basically teaches service usage and collecting information related to the service but does not specify service as for example, a teleconference and calendar data as the source for telemetry data]; Lidstrom does not explicitly teach telemetry data includes calendar data indicating a teleconference is to be initiated by a first of the plurality of endpoint devices;
Putterman teaches telemetry data includes calendar data indicating a teleconference is to be initiated by a first of the plurality of endpoint devices, [Figure 5, 510, 520 shows collecting calendar data from various users and determining scheduled activity such as teleconference for some of the users in the collected data and the moderator initiating the conference];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a teleconference service as the trigger for service level adjustment in Lidstrom. The motivation/suggestion would have been to determine using collected calendar data schedule conflicts and resolving them and including planning for resources and other considerations such as online conference sessions may need to be extended . 
Allowable Subject Matter
Claims 1-9 are allowed. Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on page 3 of Remarks about Lidstrom and Xu appear to attack these references individually when the rejection is based on a combination of the references. Lidstrom teaches assigning endpoint devices to service tiers and modifying their service and in that context is obviously modified by Xu to reallocate those endpoint devices to a different access point. Claims 10 and 17 do not make clear as in claim 1 that the reallocation to a different access point happens because of the assigned tier as well as all the other considerations such as network resource use. Therefore, claims 10 and 17 and their dependent claims (except claim 12) are rejected. Examiner suggests bringing parity of scope to claims 10 and 17 similar to claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441